                Case 3:18-cv-00009-EMC Document 180 Filed 01/06/21 Page 1 of 3



 1   Mark E. Merin (State Bar No. 043849)                                          LOUIS A. LEONE, ESQ. (SBN: 099874)
     Paul H. Masuhara (State Bar No. 289805)                                       KATHERINE A. ALBERTS, ESQ. (SBN 212825)
 2   LAW OFFICE OF MARK E. MERIN                                                   CLAUDIA LEED, ESQ. (SBN: 122676)
     1010 F Street, Suite 300                                                      LEONE & ALBERTS
 3   Sacramento, California 95814                                                  A Professional Corporation
     Telephone:     (916) 443-6911                                                 1390 Willow Pass Road, Suite 700
 4
     Facsimile:     (916) 447-8336                                                 Concord, CA 94520
 5   E-Mail:        mark@markmerin.com                                             Telephone: (925) 974-8600
                    paul@markmerin.com                                             Facsimile: (925) 974-8601
 6                                                                                 E-Mail: lleone@leonealberts.com
     Julius L. Finkelstein (State Bar No. 065788)                                           kalberts@leonealberts.com
 7   LAW OFFICE OF JULIUS L. FINKELSTEIN                                                    cleed@leonealberts.com
     P.O. Box 61024
 8   Palo Alto, California 94306                                                    Attorneys for Defendant
     Telephone:     (415) 793-5390                                                  CITY OF SAN MATEO
 9   E-Mail:        jlfinkelstein@yahoo.com
10     Attorneys for Plaintiffs
       JOHN FINKELSTEIN and
11     JENNIFER FINKELSTEIN
12                                                 UNITED STATES DISTRICT COURT
13                                             NORTHERN DISTRICT OF CALIFORNIA
14                                                       SAN FRANCISCO DIVISION
15   JOHN FINKELSTEIN, et al.,                                                      Case No. 3:18-cv-00009-EMC

16                       Plaintiffs,                                                STIPULATION FOR MODIFICATION OF
                                                                                    THE DEADLINES ESTABLISHED BY THE
17   vs.
                                                                                    COURT’S OCTOBER 29, 2020, MINUTE
18   SAN MATEO COUNTY DISTRICT                                                      ORDER; [PROPOSED] ORDER
     ATTORNEY’S OFFICE, et al.,
19
                         Defendants.
20

21                                                                  STIPULATION
22            IT IS HEREBY STIPULATED by and between Plaintiffs John Finkelstein and Jennifer
23   Finkelstein (collectively, “Plaintiffs”), by and through their attorneys of record, and Defendant City of
24   San Mateo by and through their attorneys of record, as follows:
25            WHEREAS, on October 29, 2020, the Court issued a minute order giving Plaintiffs 90 days (until
26   January 27, 2021) to complete discovery on Monell liability (ECF No. 176); and
27            WHEREAS, the parties have worked diligently to propound and to respond to discovery requests
28   but have been delayed as a result of Covid-related staffing and access issues in completing the necessary
                                                          1
                                         STIPULATION FOR MODIFICATION OF SCHEDULING DEADLINES
       Finkelstein v. San Mateo County District Attorney’s Office, United States District Court, Northern District of California, Case No. 3:18-cv-00009-EMC
                Case 3:18-cv-00009-EMC Document 180 Filed 01/06/21 Page 2 of 3



 1   discovery; and

 2            WHEREAS, production of documents in response to outstanding requests is anticipated by

 3   January 11, 2021, following which the parties will meet-and-confer to determine what additional

 4   responses, if any, are required, what other discovery should be propounded and whether there are

 5   discovery disputes requiring court intervention to resolve; and

 6            WHEREAS, after such meet-and-confer processes have been completed it will be possible jointly

 7   to formulate a request for specific modifications of the dates set by the Court in its October 29, 2020,

 8   Minute Order, Plaintiffs and Defendant City of San Mateo have agreed to request the Court to vacate the

 9   dates set in the October 29, 2020, Minute Order (ECF No. 176) and, by January 25, 2021, to stipulate to
10   the Court resetting the dates for events previously set out in the subject minute order.

11            IT IS SO STIPULATED.

12    Dated: January 6, 2021                                           Respectfully Submitted,
                                                                       LAW OFFICE OF MARK E. MERIN
13

14                                                                            /s/ Mark E. Merin

15                                                                     By: __________________________________
                                                                           Mark E. Merin
16                                                                           Attorney for Plaintiffs
                                                                             JOHN FINKELSTEIN and
17
                                                                             JENNIFER FINKELSTEIN
18
      Dated: January 6, 2021                                           Respectfully Submitted,
19                                                                     LEONE & ALBERTS
20                                                                          /s/ Claudia Leed
                                                                          (as authorized on January 6, 2021)
21                                                                     By: __________________________________
22                                                                         Claudia Leed
                                                                               Attorney for Defendant
23                                                                             CITY OF SAN MATEO
24

25

26

27

28
                                                                                2
                                         STIPULATION FOR MODIFICATION OF SCHEDULING DEADLINES
       Finkelstein v. San Mateo County District Attorney’s Office, United States District Court, Northern District of California, Case No. 3:18-cv-00009-EMC
                Case 3:18-cv-00009-EMC Document 180 Filed 01/06/21 Page 3 of 3



 1                                                            [PROPOSED] ORDER
 2            GOOD CAUSE APPEARING, the parties’ stipulation is GRANTED.

 3            The existing deadline to complete discovery on Monell liability by January 27, 2021 (ECF No.

 4   176) is VACATED.

 5            Plaintiffs and Defendant City of San Mateo are ORDERED to meet-and-confer and, by January

 6   25, 2021, to submit a stipulation to the Court for resetting the dates for events previously set out in the

 7   Court’s October 29, 2020, Minute Order (ECF No. 176).

 8            IT IS SO ORDERED.

 9   Dated:
10                                                                                  ____________________________________
                                                                                    EDWARD M. CHEN
11
                                                                                    United States District Court Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                                3
                                         STIPULATION FOR MODIFICATION OF SCHEDULING DEADLINES
       Finkelstein v. San Mateo County District Attorney’s Office, United States District Court, Northern District of California, Case No. 3:18-cv-00009-EMC
